Title: 8 July., 8 July 1776
From: Adams, John,Continental Congress, Board of War
To: 


       
       8 July. The congress resolved that George Washington have the power to call to New York the continental regiments in Massachusetts not bound for Ticonderoga; that Washington have permission to employ as many Indians as necessary from the St. Johns, Nova Scotia, and Penobscot tribes; and that the commissary general have full power to supply the armies on the lakes and at New York respectively and to appoint and remove subordinates (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:527).
      